Citation Nr: 0831998	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  08-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the RO.  The veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ) in a video-conference 
hearing in August 2008.

The Board is aware that the record indicates that a prior 
rating decision was issued regarding the issue on appeal.  
However, as the original claims file was lost, this Board 
decision will be based on a de novo review of the rebuilt 
file. 


FINDINGS OF FACT

1.  The available evidence shows that the veteran's right 
knee disorder was not noted at the time of service entrance.

2.  Clear and unmistakable evidence demonstrates that a right 
knee disorder manifested by internal derangement and 
osteoarthritis of the right knee existed at the time of his 
enlistment for active military service.  

3.  The evidence of record clearly and unmistakably 
demonstrates that the veteran's pre-existing right knee 
disorder did not permanently increase in severity beyond the 
natural progression during his period of active service.




CONCLUSIONS OF LAW

1.  The veteran's right knee disorder clearly and 
unmistakably existed prior to his entry into military 
service, and the presumption of soundness at induction is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.304(b), 3.306(b) 
(2007).

2.  The veteran's pre-existing disability manifested by a 
right knee disorder clearly and unmistakably was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1132, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  On April 30, 2008, VA 
amended its regulations governing its duty to provide a 
claimant with notice of the information and evidence 
necessary to substantiate a claim.  See 73 Fed. Reg. 23,353 
(Apr. 30, 2008).  Importantly, the third sentence of 38 
C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

Here, the noted VCAA letter was issued prior to the appealed 
August 2006 rating decision.  The Board is also satisfied 
that the RO met VA's duty to notify the veteran of the 
evidence necessary to substantiate his claim in a March 2006 
letter.  By this letter, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran addressing his claimed 
disorder.  Further, the RO has made sufficient efforts to 
obtain any and all records relating to his claimed right knee 
disorder.  In this regard, the Board notes that the RO 
attempted to obtain records from the Balboa Naval Hospital in 
San Diego, California; however, a search revealed that the 
records were unable to be located.  

The Board is also aware that the RO did not schedule the 
veteran for a VA examination or obtain an opinion as to the 
etiology of his claimed right knee disorder.  Such an opinion 
is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, a review of the evidence in its 
entirety does not indicate that the veteran's preexisting 
right knee disability had an increase in severity beyond the 
natural progression of the disease during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.  Thus, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
For these reasons, a VA examination with an opinion as to 
etiology has not been found to be "necessary" to decide 
this claim.  38 U.S.C.A. § 5103A(d).  As indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the March 2006 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004) (to rebut the presumption of soundness in 
the case of a wartime veteran, the evidence must clearly and 
unmistakably show not only that the disorder at issue pre-
existed entry into service, but clear and unmistakably show 
that the disorder did not undergo aggravation in or as a 
result of service).  38 C.F.R. § 3.304(b) states likewise, 
but also states "[o]nly such conditions as are recorded in 
examination reports are to be considered as noted."  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-2003.

The veteran entered active service in May 1968.  The 
veteran's original claims file, including his service medical 
records, were lost and unable to be relocated.  
In this case, the available evidence that is of record does 
not show that the veteran's preexisting right knee disorder 
was "noted" on the service entrance examination for active 
duty service.  Because right knee disorder was not "noted" 
at the time of the service entrance examination, the veteran 
is entitled to the presumption of sound condition, and clear 
and unmistakable evidence is required to demonstrate the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
see also Doran v. Brown, 6 Vet.App. 283, 286 (1994).  

In this veteran's case, after a review of all the evidence of 
record, the Board finds that the presumption of sound 
condition is rebutted by clear and unmistakable (obvious and 
manifest) evidence that the veteran's right knee disability 
manifested by internal derangement and osteoarthritis of the 
right knee pre-existed service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  A May 1966 private treatment record 
reflects that, prior to service, the veteran sustained a 
bucket handle tear of the medial meniscus of the right knee 
on September 25, 1965 while playing football at his high 
school.  The veteran underwent a surgical procedure for the 
injury in prior to service in October 1965.  The pre-service 
private treatment evidence reflects that post operatively the 
veteran responded well to treatment for his injury, and 
physical therapy helped to relieve symptoms of giving way and 
locking of the knee, although the veteran still continued to 
have a mild degree of weakness of the knee.

During service, in July 1969 the veteran received an 
evaluation by the medical review board for a determination of 
his physical fitness for service.  The medical review board 
observed that the veteran had reported suffering a right knee 
injury prior to service.  However, the condition was not 
considered disqualifying and the veteran completed recruit 
training, although he did have several recurrent episodes of 
pain and swelling in the knee following minor trauma or with 
no trauma.  The medical review board noted that, after the 
most recent episode of his knee giving out, the veteran was 
seen by an orthopedist who recommended that he be separated 
from service.

On examination during service in July 1969, the veteran was 
diagnosed with internal derangement and osteoarthritis of the 
right knee.  The medical opinion was that the diagnosed right 
knee internal derangement and osteoarthritis existed prior to 
service (EPTS).  The medical review board determined that the 
veteran was unfit for further service by reason of physical 
disability.  Additionally, the veteran signed a waiver that 
stated that he wished to be permanently separated from the 
Navy.  The veteran was discharged from service in August 
1969.  

In this case, given the July 1969 findings by the medical 
review board contemporaneous with the veteran's service, the 
Board finds that the presumption of soundness has been 
rebutted.  In this regard, not only did the medical findings 
show that the right knee disorder existed prior to service 
and was not aggravated by service, but also the veteran 
signed a waiver stating that his right knee disorder was not 
incurred in or aggravated by service.

At the personal video-conference hearing in August 2008, the 
veteran testified in relevant part that prior to service he 
experienced symptoms of arthritic throbbing right knee pain, 
swelling, and limitation of prolonged standing, that were the 
same as he experienced in service, but did not experience the 
knee popping out; he played baseball for the Marine Corps 
during service; the veteran showed pictures of him playing 
baseball during service; he continued to have right knee 
problems throughout service that included daily swelling; he 
re-injured his knee in service in July 1969 when he felt the 
right knee pop out of joint when he stepped on something and 
twisted the knee; he went to sick bay the next day for 
treatment of the right knee; after service he experienced a 
more noticeable limp and progressively worse knee pain; he 
worked construction after service; he met E.B. during service 
in about 1968 or 1969, and she knew that he played baseball, 
and injured himself in service and was treated at Balboa 
Naval Hospital in San Diego, California. 

A lay statement from E.B. dated in January 2007 reflects that 
she knew the veteran as a child, but does not mention a pre-
service injury to the right knee or pre-service right knee 
surgery.  A lay statement from D.B. dated in February 2007 
reflects that the veteran had a knee disorder throughout his 
life.  A lay statement from R.M. dated in February 2007 
reflects that he was a childhood friend of the veteran, and 
knew the veteran injured his knee playing high school 
football prior to military service, and underwent a knee 
operation.  A lay statement from A. F. dated in February 2007 
reflects that he played sports with the veteran, including 
high school football in 1965 when the veteran injured his 
knee and needed surgery, recovered, and continued playing 
baseball in 1966. 

The Board further finds that clear and unmistakable evidence 
demonstrates that the veteran's preexisting right knee 
disability did not permanently increase in severity during 
service.  On the question of whether the veteran's 
preexisting right knee disability was aggravated by service, 
the pre-service May 1966 private treatment record reflects a 
bucket handle tear of the medial meniscus of the right knee, 
diagnosis of osteoarthritis of the right knee, some symptoms 
of giving way and locking of the knee, and mild degree of 
weakness of the right knee.  

On the question of aggravation in service, the evidence does 
not show any significant right knee trauma during service, 
but reflect a continuation of preexisting symptomatology of 
give way, locking, and weakness.  The in-service medical 
review board's contemporaneous opinion, which was based on 
the veteran's medical history, reported complaints, and 
clinical observation, was that the veteran's preexisting 
right knee disability was not aggravated by his active duty 
service.  Additionally, the veteran signed a waiver that 
stated his preexisting right knee disorder was not aggravated 
by service.  The veteran was discharged from service in 
August 1969.  Even temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition 
worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Private facility records subsequent to service show the 
veteran first received treatment for a right knee disorder 
many years after service.  Specifically a December 2007 
private facility record by James Kelly, M.D., noted that 
prior to service the veteran had undergone an open 
meniscectomy.  Dr. Kelly noted the veteran's current 
disability of severe degenerative arthritis of the right 
knee, which had required total knee arthroplasty.  Dr. Kelly 
wrote that the "main reason for the development of the 
degenerative arthritis was the open meniscectomy" that the 
veteran had while he was in high school.  This opinion tends 
to relate the veteran's currently diagnosed severe 
degenerative arthritis of the right knee, status post total 
knee arthroplasty, to the pre-service meniscectomy. 

In addition, Dr. Kelly purported to offer an opinion that the 
veteran's "military training and service connected 
activities possibly have aggravated the degenerative 
arthritis, making it more severe."  Considered in the 
context of the previous opinion relating all the veteran's 
post-service severe degenerative arthritis of the right knee, 
status post total knee arthroplasty, to the pre-service 
meniscectomy, and in light of the fact that the purported 
opinion indicated that is was only possible that the 
preexisting right knee disability was made more severe by 
service, the Board finds that Dr. Kelly's purported opinion 
is of no probative value.  Thus, to the extent that 
physician's opinion is offered to establish that the 
veteran's current right knee disability was aggravated beyond 
natural progression during service, the Board finds that the 
opinion is speculative, and a finding of service connection 
may not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102; see also  Obert v. 
Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in 
terms of "may" or "might" also respectively implies "may 
or may not" and "might or might not," and, by itself, is 
too speculative to rise to the level of "at least as likely 
as not" or otherwise establish a factual position that is in 
relative equipoise); Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).

The only other evidence of record supporting the veteran's 
claim is the various lay statements submitted on his behalf.  
While certainly competent to report symptoms capable of lay 
observation, neither the veteran nor any of the other lay 
persons have been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation or degree of 
aggravation.  Accordingly, the lay assertions do not 
constitute competent medical evidence, and lack probative 
value on related medical questions of pre-service diagnosis, 
in-service diagnosis, questions of permanent increase of the 
underlying right knee disability in service, question of 
current diagnosis of disability, and the relationship of the 
currently diagnosed disability to the preexisting right knee 
disorder or right knee diagnosed disorder in service.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The veteran and others who submitted lay statements are 
competent to describe the right knee symptoms that the 
veteran experience at any time, including prior to service, 
in service, and after service; however, even the veteran's 
testimony and the lay statements do not provide competent 
evidence of permanent increased in right knee disability 
during service.  At the personal video-conference hearing in 
August 2008, the veteran testified in relevant part that 
prior to service he experienced symptoms of arthritic 
throbbing right knee pain, swelling, and limitation of 
prolonged standing, that were the same as he experienced in 
service; he continued to have right knee problems throughout 
service that included daily swelling; and after service he 
experienced a more noticeable limp and progressively worse 
knee pain.  The evidence shows that the veteran worked 
construction after service, and continued to play baseball 
after service.  

A lay statement from E.B. dated in January 2007 reflects that 
the veteran now experiences discomfort, which is a symptom he 
experienced prior to and during service.  A lay statement 
from D.B. dated in February 2007 reflects that the veteran 
continues to have right knee weakness and pain, which are 
symptoms he experienced prior to service.   A lay statement 
from R.M. dated in February 2007 reflects that the veteran 
played baseball after service in 1970, although the veteran 
played with great difficulty and limp.  A lay statement from 
A. F. dated in February 2007 reflects that the veteran 
currently had pain, discomfort, and limited mobility of the 
knee, which are symptoms the veteran experienced prior to 
service.  With regard to the veteran's testimony and these 
lay statements that the veteran now walks with a limp, the 
general evidence of a limp after service does not demonstrate 
increase in severity of the underlying right knee disability.  

For these reasons, the Board finds that the veteran's 
preexisting right knee disability was not incurred in, or 
aggravated by, active military service.  As the standard is 
clear and unmistakable evidence to rebut the presumption of 
sound condition at service entrance, the rule of resolving 
reasonable doubt in the veteran's favor is not applicable in 
this case.  


ORDER

Service connection for a claimed right knee disorder is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


